DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 7, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mateos Sole et al. (hereafter Mateos Sole; US 20170238116 A1) in view of Gibson (US 5812688).
Regarding claims 1, 9 and 13, Mateos Sole discloses a signal processing apparatus (1000 in Fig. 10) comprising:
processing circuitry configured to:

receive a selection of an virtual object based on selection by a user (the author using the authoring tool) of an audio track of the audio tracks (each source has a corresponding track, each source has a corresponding location; see abstract, [0008], [0068], Fig. 5A e.g.);
move a select sound object in response to a user operation (the author uses the authoring tool to move the sound object, static or dynamic one, to the preferred location as defined in the metadata; abstract, [0006], [0008], [0066], [0076], [0084], [0104]);
determining a localization position of the selected virtual object relative to the listening position (605 in Fig. 6A is the position of the virtual object, [0068]; Fig. 4A represents the view from the listening position); and
generate a bit stream on a basis of information associated with the determined localization position, the bit stream including gain values ([0006], [0066]).
Mateos Sole fails to show a display with images of audio objects and localization position marks corresponding to the sound images, and the position of the localization position mark is moved on the display in response to a user operation.
Mateos Sole teaches an authoring system with GUI that allows the user to create metadata for associated audio data ([0062]). As illustrated in Figs. 4s, the listening space and the locations of the speaker arrays are shown in graphic interface without explicitly identifying the location of the listening position. In Fig. 6G of Mateos Sole, the localization position mark of a sound object is shown relative to the positions of speakers. It is unclear whether Fig. 6G is a display shown to the user. Providing a visual 
Mateos Sole also fails to show that the bit stream including the calculated gain values. Mateos Sole teaches that the bit stream includes metadata that defines the position of the virtual object in a listening space. During rendering, the position 
Regarding claims 2 and 3, the modified Mateos Sole as discussed above teaches that the processing circuitry generates the bit stream by treating the information associated with the localization position as meta information of the selected audio image ([0062], [0066] in Mateos Sole).

Regarding claim 7, Mateos Sole teaches that the processing circuitry determines, on a basis of the position information at a first time and the position information at a second time, the position information at third time between the first time and the second time by interpolation processing ([0016], [0089], [0101], [0066]).
Regarding claim 12, the claimed limitation is met when the user renders the audio in an actual theater, for example. The claimed limitation also reads on the situation when the user renders the audio and plays the video on a screen showing a listening space.
Claim 14 corresponds to claim 1 discussed before.
Most of limitations in claim 15 correspond to those in claim 1 discussed above. Mateos Sole discloses a non-transitory medium ([0062]).

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. 
Applicant argued that the prior art fails to teach “move a position of the localization position mark corresponding to the selected sound image on the display in response to a user operation and determine a localization position of the selected sound image relative to the listening position based on a position of the moved localization position mark on the image”. The office disagrees. As clearly illustrated in Gibson, the user can select an object on the display and move the object to a preferred location on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PING LEE/Primary Examiner, Art Unit 2654